t c memo united_states tax_court richard l matz and linda a matz deceased richard lee matz jr independent executor petitioners v commissioner of internal revenue respondent docket no filed date michael l cook patrick l o'daniel bryan w lee and william r leighton for petitioners elizabeth a owen and t richard sealy iii for respondent memorandum opinion parr judge respondent determined deficiencies in petitioners' federal_income_tax for taxable years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to richard l matz after concessions the issues for decision are whether for a dollar_figure loss petitioners sustained relating to southern express a failed startup airline is ordinary or capital this turns on whether petitioner was engaged in a trade_or_business we hold petitioner was not engaged in a trade_or_business and that the loss is a capital_loss whether for a dollar_figure loss petitioners sustained relating to the bridgepoint project bridgepoint is ordinary or capital and whether petitioners' interest_expense incurred in in the amount of dollar_figure relating to bridgepoint is investment_interest this turns on whether petitioner was engaged in a trade_or_business we hold petitioner was not engaged in a trade_or_business that the loss is a capital_loss and that the interest is investment_interest whether for losses petitioners sustained relating to parcels of real_property known both parties made concessions subsequent to the issuance of the notice_of_deficiency we note that petitioners argue on brief that their alternative_minimum_tax net_operating_loss_carryback from to and should be increased by passive_activity_losses respondent conceded this before trial as mccandless killingsworth webb and bordelon sometimes collectively referred to as the properties in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively are ordinary or capital this turns on whether petitioner was engaged in a trade_or_business we hold petitioner was not engaged in a trade_or_business and that the losses are capital whether for a dollar_figure loss petitioners sustained relating to the saddle mountain mineral_interest saddle mountain is ordinary or capital we hold it is ordinary whether for a dollar_figure loss petitioners sustained relating to a parcel of real_property known as hidden valley is ordinary or capital this turns on whether petitioner was engaged in a trade_or_business we hold petitioner was not engaged in a trade_or_business and that the loss is capital some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in austin texas for convenience we combine our findings_of_fact with our opinion under each separate issue heading we have considered each of the parties' arguments and to the extent that they are not discussed herein find them to be unconvincing issue southern express respondent determined that the dollar_figure loss petitioners sustained with respect to southern express in is from the worthlessness of a nonbusiness_debt producing a short-term_capital_loss petitioners assert that it is an ordinary_loss southern express was incorporated on date for the purpose of operating a commuter airline within texas scot spencer spencer was the registered agent for southern express spencer was well versed in airline terminology and encouraged petitioner's involvement with southern express petitioner had no previous experience in the airline business but agreed to fund some of the startup expenses and to locate other investors after a short time petitioner realized that spencer had made inaccurate and possibly even fraudulent representations regarding southern express upon this realization petitioner requested that spencer return the money he had invested on date spencer on behalf of southern express executed a note to petitioner promising to pay petitioner dollar_figure over a 2-year period spencer failed to make any payments on the note consequently petitioners sustained a loss of dollar_figure on their federal_income_tax return petitioners reported the dollar_figure loss as ordinary respondent determined that the loss is a capital_loss and is therefore limited under sec_165 and f and d and petitioners assert that the loss related to southern express was incurred and proximately related to petitioner's trade_or_business of promoting developing organizing and financing startup businesses and is thus ordinary under sec_165 and c or in the alternative a business_bad_debt under sec_166 sec_165 provides there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual the deduction under sec_165 is limited to certain circumstances including losses_incurred in a trade_or_business sec_165 petitioner asserts that he is engaged in a trade_or_business of promoting developing organizing and financing startup businesses we disagree to be engaged in a trade_or_business an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity a hobby or an amusement diversion does not qualify id whether an individual is carrying_on_a_trade_or_business requires an examination of the facts involved in each case 312_us_212 petitioner bears the burden of proving that he was engaged in a trade_or_business regarding southern express rule a 290_us_111 the separate trade_or_business of promoting developing organizing and financing startup businesses does exist for purposes of sec_165 and sec_166 see 73_tc_1081 supplemented by tcmemo_1981_229 newman v commissioner tcmemo_1989_63 farrar v commissioner tcmemo_1988_385 the difficulty lies in differentiating between investment activity and the trade_or_business of promoting newman v commissioner supra on the basis of all the facts and circumstances we hold that petitioner did not pursue promoting developing organizing and financing startup businesses with the continuity and regularity to qualify as being engaged in a trade_or_business cf newman v commissioner supra farrar v commissioner supra petitioner's primary trade_or_business was as a real_estate broker there is nothing however which prohibits a taxpayer from pursuing more than one trade_or_business see commissioner v groetzinger supra pincite 73_tc_766 in addition to his real_estate activities petitioner was involved in startup businesses including southern express from the 1960's through the late 1980's this sporadic activity cannot qualify as being engaged in a trade_or_business accordingly petitioners' loss is not allowed pursuant to sec_165 in the alternative since petitioner was not engaged in a trade_or_business the loss is not allowed as a bad_debt pursuant to sec_166 the loss is however a nonbusiness_bad_debt pursuant to sec_166 as such it is treated as a short-term_capital_loss sec_166 sec_1222 issue bridgepoint respondent determined that the dollar_figure loss petitioners sustained with respect to bridgepoint in is a capital_loss and that dollar_figure of interest petitioner paid in relating to bridgepoint is investment_interest petitioners assert that the loss is ordinary and that the interest is business_interest on date petitioner and wayne h lott sr lott each acquired a 50-percent interest in bridgepoint taking title in the name of wayne h lott sr trustee on date petitioner sold his interest to lott for dollar_figure on an installment basis lott thereafter entered into an agreement with an unrelated partnership the partnership whereby the partnership would purchase bridgepoint and hire lott to construct an office building on the property the partnership attempted but was the parcel of land was officially known as lot hidden valley phase b tract however the parties refer to the land and a corresponding plan to construct an office building there as the bridgepoint project or bridgepoint venture unable to obtain a loan from creditbanc for the purchase of bridgepoint and to construct the office building in order to facilitate the sale of bridgepoint and the construction of the office building petitioner borrowed dollar_figure from continental savings association continental savings invested the money in certificates of deposit issued by creditbanc and pledged the certificates of deposit to creditbanc to secure the partnership's loan the partnership agreed to reimburse petitioner for the certificates of deposit within months plus the difference between the interest_expense petitioner incurred at continental savings and the interest_income petitioner received on the certificates of deposit in addition the partnership agreed that petitioner would have a net_profits_interest in the bridgepoint project and that petitioner was not a partner or joint venturer with the partnership the partnership failed to perform pursuant to this agreement and in creditbanc foreclosed on bridgepoint and the office building as a result petitioner sustained a dollar_figure loss during petitioner paid dollar_figure in interest on his loan from continental savings on their federal_income_tax return petitioners reported the dollar_figure as an ordinary_loss petitioners also reported the interest as a deductible mortgage interest_expense respondent determined that the loss is a long-term_capital_loss and that the interest_paid is investment_interest we agree with respondent petitioners assert that they are entitled to ordinary_loss treatment because petitioner was a coventurer in the bridgepoint project and that petitioner was in the trade_or_business of developing and promoting businesses petitioners argue that petitioner's involvement in the bridgepoint project was pursuant to this trade_or_business we have already rejected this argument in our discussion of petitioners' loss regarding southern express and we incorporate our analysis on that issue here accordingly we find that the dollar_figure loss petitioners sustained with respect to bridgepoint in is a capital_loss and that dollar_figure of interest petitioner paid in relating to bridgepoint is investment_interest although petitioners state on brief that the bridgeport sic building transaction was not a direct investment in real_property but a specially designed structure of financing for a build to suit office building and petitioner entered into the bridgepoint venture as part of his trade_or_business of developing and promoting businesses petitioners also analogize the instant facts to 78_tc_234 in s h inc v commissioner supra the court held that a transaction was a sale of property in the ordinary course of a taxpayer's trade_or_business and the gain thereon was taxable as ordinary_income rather than capital_gain petitioner did not own and therefore did not sell bridgepoint we fail to see any reasonable analogy between the bridgepoint facts and the facts and holding of s h inc v commissioner supra issue properties respondent determined that the losses petitioners sustained in for the mccandless killingsworth webb and bordelon properties in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively were long-term_capital_losses petitioners assert that these amounts are ordinary losses during petitioner acquired his interest in each of the properties each of these properties was located in the area surrounding austin texas each of these properties was foreclosed in petitioners reported the losses sustained on each of the properties as ordinary on their federal_income_tax return respondent determined that these losses were capital losses because the properties were not held by petitioner for sale to customers in the ordinary course of a trade_or_business petitioners assert that petitioner was in the trade_or_business of acquiring developing and selling real_estate for profit and that each of these properties was held by petitioner for sale to customers in the ordinary course of this trade_or_business we agree with respondent in addition petitioners sustained a loss of dollar_figure in on a parcel of real_property known as 3-corners ranch petitioners concede that the loss incurred on 3-corners ranch is a capital_loss there is no dispute that petitioner was actively involved in a trade_or_business as a real_estate broker petitioner has worked as a real_estate broker since approximately it is possible for a taxpayer to be a real_estate broker and operate a second business involving buying and selling real_estate for his own account see 318_f2d_60 5th cir for the reasons discussed below we find that petitioner was not engaged in a second trade_or_business of acquiring developing and selling real_estate for profit the court_of_appeals for the fifth circuit to which this case is appealable has developed a framework to be used in determining whether sales of land are considered sales of a capital_asset or sales of property_held_primarily_for_sale to customers in the ordinary course of a taxpayer's business 960_f2d_526 5th cir revg tcmemo_1990_296 615_f2d_171 5th cir 526_f2d_409 5th cir 417_f2d_905 5th cir the court_of_appeals has directed that three principal questions must be considered was the taxpayer engaged in a trade_or_business and if so what business was the taxpayer holding the property primarily for sale in that business were the sales contemplated by the taxpayer ordinary in the course of that business bramblett v commissioner supra pincite see also suburban realty co v united_states supra pincite in answering these questions the court_of_appeals has instructed that seven factors should be considered the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer's efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales the use of a business office for the sale of the property the character and degree of supervision or control exercised by the taxpayer over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales bramblett v commissioner supra pincite suburban realty co v united_states supra pincite biedenharn realty co v united_states supra pincite united_states v winthrop supra pincite the frequency and substantiality of sales is the most important factor bramblett v commissioner supra pincite suburban realty co v united_states supra pincite biedenharn realty co v united_states supra pincite this is so because a taxpayer who engages in frequent and substantial sales is almost inevitably engaged in the real_estate business the frequency and substantiality of sales are highly probative on the issue of holding purpose because the presence of frequent sales ordinarily belies the contention that property is being held for investment rather than for sale and the frequency of sales may often be a key factor in determining the ordinariness question suburban realty co v united_states supra pincite each of the remaining factors have varying degrees of relevancy depending on the particular factual situation and all may not be applicable to any given case suburban realty co v united_states supra pincite 87_tc_1206 78_tc_234 we must now apply the analysis set forth above to the facts and circumstances of the instant case we must decide whether petitioner was engaged in a trade_or_business and if necessary whether petitioner was holding the properties at issue primarily for sale in that trade_or_business and whether petitioner's contemplated sales were ordinary in the course of that trade_or_business petitioner must engage in a sufficient amount of activity to be considered engaged in a trade_or_business however the precise quantum necessary will be difficult to establish and cases close to the line on this issue will arise suburban realty co v united_states supra pincite we are mindful that the most important factor to consider regarding this issue as stated by the court_of_appeals is the frequency and substantiality of sales bramblett v commissioner supra pincite suburban realty co v united_states supra pincite biedenharn realty co v united_states supra pincite on the basis of all the facts and circumstances we find that petitioner's ventures did not reach the requisite level of activity as interpreted by the court_of_appeals for the fifth circuit to be considered engaged in a trade_or_business cf suburban realty co v united_states supra pincite taxpayer made sales over a 32-year period biedenharn realty co v united_states supra pincite taxpayer sold lots and individual parcels from subdivision in question over 31-year period united_states v winthrop supra pincite taxpayer sold lots over a 19-year period petitioner testified that since he went into real_estate in approximately he had bought and sold approximately unimproved properties and improved properties petitioners assert that this supports the proposition that petitioner had frequent and substantial sales of real_property over his entire business career we disagree petitioners attached to their brief three appendices listing the above referenced unimproved and improved properties respondent attached to the reply brief petitioners' answers to respondent's interrogatories in order to refute the appendices statements in briefs however do not constitute evidence and cannot be used as such to supplement the record rule b 99_tc_202 n after we note that two of these about which petitioner testified are not improved properties but failed startup businesses examining several of petitioners' returns however which were admitted in evidence we find that many of the parcels of real_property which petitioners owned were reported as capital_gains upon their disposition therefore although petitioners have bought and sold various parcels of real_property over the years many parcels were treated as investment properties furthermore petitioner was involved in an investment called the mmj ventures which also held certain properties for investment this does not support the proposition that petitioners were engaged in a trade_or_business cf 57_tc_164 affd per curiam 496_f2d_1179 9th cir petitioners rely on morley v commissioner supra where the court held that a single transaction for the sale of a piece of real_property qualified as a trade_or_business see also s h inc v commissioner supra the court stated that in certain situations this rationale may apply if at the time the property was acquired by the taxpayer he intended promptly to resell the property and the objective facts show that he proceeded to attempt to implement that intent--in short that the taxpayer's purpose was bona_fide morley v commissioner supra pincite petitioner testified that the real_estate market in the austin texas area during the early 1980s was very active and that 'investors' plus the local types were all looking for land that could be a quick profit or a quick development petitioner further testified that he attempted to quickly resell certain properties by on the day of closing putting up a sign and contacting other people to buy it we accept that the austin texas real_estate market was very active at that time and that petitioner purchased certain properties with the intent to resell them immediately we further accept that petitioner's intention to resell was thwarted by a sudden and dramatic downward turn in the real_estate market this however does not change our analysis in light of the guidance provided by the court_of_appeals for the fifth circuit that this record of frequency and substantiality does not rise to the necessary level to reach the conclusion that petitioner was engaged in a trade_or_business see bramblett v commissioner f 2d pincite on the basis of our reasoning above we need not reach the remaining two questions which the court_of_appeals directs us to consider accordingly since petitioners were not engaged in a trade_or_business the losses sustained on the properties were long-term_capital_losses issue saddle mountain mineral_interest respondent determined that the dollar_figure loss petitioners sustained with respect to saddle mountain in is a long-term_capital_loss petitioners assert that it is an ordinary_loss on date petitioner acquired saddle mountain which was located in grant county washington at that time the shell oil company shell was drilling an oil well in the area petitioner purchased saddle mountain on speculation related to the drilling of the shell oil well after the oil well was drilled and tested shell plugged and abandoned it as a dry hole in petitioner abandoned saddle mountain as worthless but did not dispose_of title to the mineral_interest losses from sales or exchanges of capital assets are allowed only to the extent allowed in sec_1211 and sec_1212 sec_165 a capital_asset is defined as property held by the taxpayer whether or not connected with his trade_or_business subject_to certain enumerated exceptions sec_1221 there must be a sale_or_exchange of a capital_asset in order for the transaction to be taxed as a capital_gain or loss sec_165 our analysis therefore is not directed at whether petitioner was in a trade_or_business with respect to saddle mountain but whether there was a sale_or_exchange as the court stated in 90_tc_465 the touchstone for sale_or_exchange treatment is consideration therefore if property merely becomes worthless the loss does not arise from a sale_or_exchange within the meaning of sec_1211 and is thus ordinary in character furthermore if a taxpayer abandons worthless property the abandonment does not constitute a sale_or_exchange within the meaning of sec_1211 and the loss is ordinary see 97_tc_200 petitioners merely abandoned a worthless mineral_interest the loss therefore did not arise from a sale_or_exchange within the meaning of sec_1211 accordingly petitioners are entitled to ordinary_loss treatment with respect to the abandonment of saddle mountain during issue hidden valley respondent determined that the dollar_figure loss petitioners sustained in relating to hidden valley is a long-term_capital_loss petitioners assert that it is an ordinary_loss in date petitioner purchased hidden valley petitioner testified that he intended to construct an office building on this property on date petitioner surrendered disposed of or lost his interest in hidden valley through foreclosure in support of their argument that the loss sustained on hidden valley in is ordinary petitioners again assert that petitioner was engaged in a trade_or_business of acquiring developing and selling real_property and that hidden valley was we recognize that under certain circumstances the abandonment of mortgaged property can qualify as a sale_or_exchange see eg 737_f2d_479 5th cir affg tcmemo_1982_675 77_tc_310 affd per curiam 693_f2d_124 11th cir these conditions do not exist in the instant case held_for_sale in the ordinary course of that trade_or_business or that petitioner was engaged in a trade_or_business of developing and promoting businesses and that hidden valley was held pursuant to that trade_or_business we have already rejected these arguments and do not need to address them again in detail accordingly the dollar_figure loss petitioners sustained in relating to hidden valley is a long-term_capital_loss for the foregoing reasons decision will be entered under rule furthermore in claiming the hidden valley loss as ordinary on their federal_income_tax return petitioners assert that there is a resulting net_operating_loss petitioners assert that this net_operating_loss should be carried back to and and applied against the deficiencies determined by respondent since we have held that the hidden valley loss is capital we do not reach this issue
